Title: To Thomas Jefferson from Charles Douglas, 20 April 1802
From: Douglas, Charles
To: Jefferson, Thomas


            Sir/	
              Alexandria. 20th. April 1802.
            I return your Treatise on the Kine Pock with many thanks.—You will find it in good order.
            Some few have been inoculated here with success. But we seem by no means zealous to enter into the importance of the object—And that join’d to common prejudices will impede it.
            We continue to inoculate with the Variolous matter.
            I am Sir Your respectful & Obedt. Servt.	
            Ch. Douglas
          